Title: To George Washington from Jonathan Burrall, August 1789
From: Burrall, Jonathan
To: Washington, George



Sir,
New York Augt 1789

Having offered myself as a candidate for the Office of Auditor of Accounts in the Treasury Dept, I beg leave to lay before you the inclosed testimonials of my qualifications, and offer to your consideration the following facts and observations.
Conscious of having faithfully and diligently executed the duties of the several important Offices I have held in the Treasury Dept. since the year 1780, and supposing that my character and reputation as a public Officer was well known and established, I had no expectation that a Gentleman so young in Office as Mr Hardy (who indeed has never held any appointment from Congress) would be held up in competition with me on this occasion. I therefore neglected to procure any recommendations or documents to prove my qualifications for this Office, my character as a public Officer being well known not only to the Gentlemen whom I have named in my first application to you, but also to many others now in Congress who were members of the former Congress.
I am aware that Mr Hardys claim is founded on the Idea of his being at present in possession of the Office. I am also persuaded that no other reason can be given for his having a preference, and I humbly conceive that this reason in groundless, and that his appointment has no more analogy to the Office of

Auditor under the present arrangment than the one I have held; with this differance that he was not the Officer to whom Congress looked for responsibility, as will appear by the Act of Congress of September 1787 to which I beg leave to refer.
When I was elected one of the Commissioners of Accounts in the Treasury Dept. in the year 1780, the duties of that Office were the same as the duties of the Auditor under the present arrangment, as no Officer of the latter denomination then existed. In February 1782 the business was divided—five Commissioners were appointed for settling the accoun⟨ts⟩ of the five great departments, as they were then called, and the accounts of the Commissary Dept. were assigned to me.
The residue of the business Vizt the accounts of the Comy of Prisoners, Commissary of Military stores, Civil list and contingent accounts, were to be settled by Auditors who were appointed at this time with a salary of 1000 Dollors ⅌ Annum while the Commissioners were allowed 1500. In May 1786 the accounts of the Commissary Dept. being nearly compleated, those of the Quarter Master Dept., which had been very much neglected, were assigned to me. At this last mentioned period Congress had passed an act for concentering the business of the five Departments into one Office under the direction of one Commissioner; but Colo. Walker becoming a candidate for the Office, and being warmly supported by a number of Gentlemen in Congress, many attempts were made without effecting an election of a Commissioner. This difficulty and a further enquiry into the magnitude of the business that remained in these Depts. induced them to divide it into five Offices, and we were both appointed. This competition between Colo. Walker and myself occassioned some warmth among the Gentlemen of Congress, and produced an investigation of Character which has seldom occurred in Congress on any occasion—For the results as far as it relates to myself I beg leave to refer to Mr Pettits letter, who was in Congress at the time.
The business which had been allotted to the Auditors growing small one of them resigned soon after his appointment, and in September 1787 the other one, together with the Comptroller was deranged as unnecessary, and the duties were vested in the Commissioners of the Board of Treasury, who were authorised

to employ an accountant with a salary not exceeding 800 Dollars ⅌ Annum. Mr Hardy, at that time a Clerk in the Treasury Dept., was prefered to this appointment.
When one of the most important Depts. was assigned to me in the arrangment made in 1782, I considered it as an honor done me, but I shall think myself very unfortunate if it has been the means of placing my claim to preferment in the Treasury Dept. as inferior to that of a gentleman who was many years afterward a Clerk in the Office of the Register of the Treasury. If I have not gained reputation and some title to further notice, I have gained nothing by thirteen years faithfull services, and the labour of my life as far as it relates to my own interest and advancment has been thrown away, for my attention having been wholly given to public business I am at this moment less qualified for private business than when I left a counting house in the year 1776. My anxiety to obtain this appointment is increased by a full persuasion that the public opinion has pointed me out as having the fairest claim to it, and that nothing but want of qualifications on my part will prevent it.
I mean not to treat Mr Hardy with disrespect; I believe him to be a young man of merit, and wish him to be continued in public employment; but I hope I shall be excused when I suggest that the Office of chief Clerk to the Comptroller would place him, both in point of respectability and emolument, exactly on the same footing he now is, and I ask no more than to be placed on the same footing I have been for ten years past.
I have avoided asking for any written recommendation from Mr Morris, the late superintendant of the Finances, because his present situation as a senator made me consider it as indelicate; but as he knows me well and has in conversation expressed his opinion of my conduct in the warmest terms of approbation, I would wish that enquiry may be made of him.
It will naturally be expected that if written documents are necessary, I should procure testimonials of my conduct from the Commissioners of the Board of Treasury; but as I understood they had recommended Mr Hardy before they knew of my being a candidate for the Office, I have never spoken to them on the subject, for altho’ I am confident they would readily give me the fullest testimony of their approbation of my

conduct in Office, I could hardly expect they would recommend me for this particular Office after having recommended another.
I humbly beg that the freedom of this letter may be excused: I fear that a confidence (perhaps ill founded) which I had in the superiority of my pretensions to this appointment has occasioned me too long to delay taking the necessary measures for establishing the facts on which those ⟨illegible⟩ are founded. I have the honor to be with the highest respect, Your most Obedient Humble servant

Jonth. Burrall.

